UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6572



FRANK DOUGLAS,

                                              Plaintiff - Appellant,

          versus


HENRY GIBSON, Doctor; DELORES CHARLTON, Jail
Administrator   of   Barnwell   County   Jail;
JENNIFER   BATCHLER,   Correctional   Officer;
PICKEN WILLIAMS, County Commissioner; SERGEANT
JOHNSON; SERGEANT FULMER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(CA-01-385-3-25BC)


Submitted:   July 18, 2002                 Decided:    July 24, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Douglas, Appellant Pro Se.    David A. Brown, Aiken, South
Carolina; Andrew Frederick Lindemann, DAVIDSON, MORRISON &
LINDEMANN, P.A., Columbia, South Carolina; Elmer Pete Kulmala,
HARVEY & KULMALA, Barnwell, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Douglas appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Douglas v. Gibson, No. CA-01-385-3-25BC (D.S.C. Apr. 1, 2002).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2